Case 18-11211-BFK        Doc 66   Filed 03/06/20 Entered 03/06/20 13:21:44             Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CLARENCE PAUL COLE
     AND
     SANDRA ANNETTE COLE
                                                   Case No. 18-11211-BFK

                           Debtors

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) – Second Material default by Debtors as is
            reflected in the attached Trustee’s Report of Receipts and Disbursements.
            Trustee previously filed a Motion to Dismiss for material default which he
            withdrew when Debtors became current. Debtors have since again become
            delinquent and have not made a Plan payment since December, 2019.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
Case 18-11211-BFK      Doc 66   Filed 03/06/20 Entered 03/06/20 13:21:44               Desc Main
                                Document      Page 2 of 4
     Notice and Motion to Dismiss
     Clarence Paul Cole and Sandra Annette Cole, Case #18-11211-BFK

            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on April 9, 2020 at 1:30 p.m. in Courtroom #1 on the
     2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __March 6, 2020_____                           __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 6th day of March, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Clarence Paul Cole                           John C. Morgan, Jr., Esquire
     Sandra Annette Cole                          Attorney for Debtor
     Chapter 13 Debtors                           New Day Legal, PLLC.
     10045 Meetze Rd.                             98 Alexandria Pike, Ste. 10
     Midland, VA 22728                            Warrenton, VA 20186

                                                          ___/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
              Case 18-11211-BFK                   Doc 66         Filed 03/06/20             Entered 03/06/20 13:21:44                      Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                3 of134Trustee
                                                    INTERIM STATEMENT AS OF 03/06/2020
 CASE NO: 18-11211-BFK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-8938                     JOINT DEBTOR: XXX-XX-2671
                                        COLE, CLARENCE PAUL                     COLE, SANDRA ANNETTE                       SCHEDULE:              916.00 MONTHLY
                                 AKA:                                                                                     TOTAL PAID:                   13,546.00
      DATE FILED: 04/05/2018            10045 MEETZE RD.                        10045 MEETZE RD.                                    LAST 12 TRANSACTIONS
                                        MIDLAND, VA 22728                       MIDLAND, VA 22728                        Date            Source              Amount
      CONFIRMED: 06/26/2018
                                                                                                                         12/16/19   MO                      916.00
      LATEST 341: 05/01/2018                                                                                             11/15/19   MO                      916.00
   PERCENTAGE:           1.000                 ATTORNEY: NEW DAY LEGAL, PLLC                                             10/31/19   MO                      916.00
                                                         NEW DAY LEGAL, PLLC                                             09/09/19   MO                      916.00
             PLAN: 60 MONTHS                             98 ALEXANDRIA PIKE, STE. 10                                     08/05/19   MO                      916.00
                                                         WARRENTON, VA 20186                                             07/08/19   MO                      916.00
      1st PAYMENT DUE: 05/2018                           Phone:540 349-3232 Fax: 540 349-1278                            06/06/19   MO                      575.00
           ON SCHEDULE:            15,378.00                                                                             05/06/19   MO                      575.00
                                                      Needed to Complete Base:                                           04/08/19   MO                      575.00
      ACTUAL PAYMENTS:             13,546.00                              BASE:         50,186.00                        03/18/19   MO                    1,000.00
        AMOUNT BEHIND:              1,832.00                                                                             03/18/19   MO                      725.00
                                                                                        36,640.00
                                                                                                                         03/04/19   MO                      575.00
                                                                                                                         11/05/18   MO                      575.00
                                                                                                                         10/09/18   MO                      575.00

PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                  DISB CODE CLASS INT. BEGIN                  FIX PAY ORG. CLAIM        APPROVED         PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                   LAST DISB PAY%     INT. RATE                ARREARS SCHED AMT         TO BE PAID        INT. PAID     INT. DUE
001       338377    SN SERVICING CORPORATON          FIX      SEC                                  641.86    32,734.46      32,734.46        7,666.01    25,068.45
                                                     12/2019   100.00                            6,454.91    32,734.46      32,734.46            0.00         0.00
002       340615    FAST AUTO LOANS, INC             PRO      UNS                                    0.00        41.24          41.24            0.00         0.41
                    U/S PORTION                                  1.00                                0.00         0.00           0.41            0.00         0.00
002       340615    FAST AUTO LOANS, INC             FIX      SEC       04/05/2018                 113.58     1,325.00       1,325.00        1,325.00         0.00
                                                     05/2019   100.00       5.2500                   0.00     1,325.00       1,325.00           50.41         0.00
003       279239    TREASURER - FAUQUIER COUNTY      FIX      SEC       04/05/2018                  25.21     3,674.83       1,150.00          412.07       737.93
                                                     12/2019   100.00       5.2500                  50.42     1,150.00       1,150.00           92.13         9.69
003       279239    TREASURER - FAUQUIER COUNTY      PRO      UNS                                    0.00         0.00       2,524.83            0.00        25.25
                    APP UNSECURED PORTION                        1.00                                0.00     2,524.83          25.25            0.00         0.00
004       348471    INDIAN ACRES CLUB                PRO      UNS                                    0.00     5,312.59       5,312.59            0.00        53.13
                    CLAIM FILED FULLY UNSECURED                  1.00                                0.00     5,312.59          53.13            0.00         0.00
005       347102    SPOTSYLVANIA COUNTY              FIX      SEC                                   25.00       205.30         205.30          205.30         0.00
                                                     04/2019   100.00                                0.00       188.48         205.30            0.00         0.00
006       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       480.00           0.00            0.00
007       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       224.00           0.00            0.00
008       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       136.00           0.00            0.00
009       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        74.00           0.00            0.00
010       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        64.00           0.00            0.00
011       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        61.00           0.00            0.00
012       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        50.00           0.00            0.00
013       304992    AMERICAN COLLECTION ENTERPRISE, PRO       UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        50.00           0.00            0.00
014       340241    CITIBANK BANKRUPTCY DEPT         PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                    THE HOME DEPOT                               1.00                                0.00       623.00           0.00            0.00
015       329720    CREDIT CONTROL CORP              PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00     1,433.00           0.00            0.00
016       329720    CREDIT CONTROL CORP              PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       633.00           0.00            0.00
017       329720    CREDIT CONTROL CORP              PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       422.00           0.00            0.00
018       333506    DRLEONARDS                       PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00        64.00           0.00            0.00
019       348312    DR. ZAREEN BABAR                 PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       675.00           0.00            0.00
020       348313    JL WALSTON & ASSOCIATES          PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       423.00           0.00            0.00
021       348313    JL WALSTON & ASSOCIATES          PRO      UNS                                    0.00         0.00           0.00            0.00     Not Filed
                                                                 1.00                                0.00       199.00           0.00            0.00


** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                  Case Power® 12.1
              Case 18-11211-BFK                    Doc 66          Filed 03/06/20                Entered 03/06/20 13:21:44                 Desc Main
                                                  Thomas P. Gorman,
                                                            DocumentStandingPage
                                                                             Chapter
                                                                                 4 of134Trustee
                                                     INTERIM STATEMENT AS OF 03/06/2020
 CASE NO: 18-11211-BFK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-8938                         JOINT DEBTOR: XXX-XX-2671
                                        COLE, CLARENCE PAUL                         COLE, SANDRA ANNETTE                     SCHEDULE:         916.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS          INT. BEGIN     FIX PAY ORG. CLAIM       APPROVED      PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%           INT. RATE      ARREARS SCHED AMT        TO BE PAID     INT. PAID     INT. DUE
022       348313    JL WALSTON & ASSOCIATES                  PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00      171.00           0.00          0.00
023       332103    CAPITAL ONE, NA                          PRO           UNS                          0.00    2,468.10       2,468.10          0.00       24.68
                                                                             1.00                       0.00    2,468.00          24.68          0.00        0.00
024       332103    CAPITAL ONE, NA                          PRO           UNS                          0.00      614.78         614.78          0.00        6.15
                                                                             1.00                       0.00      614.00           6.15          0.00        0.00
025       338827    MIDLAND FUNDING LLC                      PRO           UNS                          0.00      696.29         696.29          0.00        6.96
                    SCH AMT UNKNOWN, FINGETHUT                               1.00                       0.00        0.00           6.96          0.00        0.00
026       338827    MIDLAND FUNDING LLC                      PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                    AMT UNKNOWN                                              1.00                       0.00        0.00           0.00          0.00
027       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO           UNS                          0.00    1,277.69       1,277.69          0.00       12.78
                    PEEBLES                                                  1.00                       0.00    1,278.00          12.78          0.00        0.00
028       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO           UNS                          0.00      679.45         679.45          0.00        6.79
                                                                             1.00                       0.00      679.00           6.79          0.00        0.00
029       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO           SEC                          0.00    1,409.76       1,409.76          0.00    1,409.76
                    AVOID IN 8A OF PLAN                                    100.00                       0.00    1,854.00       1,409.76          0.00        0.00
030       309451    PRINCE WILLIAM CARDIOLOGY                PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00      384.00           0.00          0.00
031       348314    RETENTION ADVOCACY LEGAL GROUP           PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00        0.00           0.00          0.00
032       327063    SANTANDER CONSUMER                       PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00    6,000.00           0.00          0.00
033       LVNV      LVNV FUNDING LLC.                        PRO           UNS                          0.00    5,427.17       5,427.17          0.00       54.27
                    SPRINGLEAF FINANCIAL                                     1.00                       0.00    3,686.00          54.27          0.00        0.00
034       348231    TARGET                                   PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00    1,034.00           0.00          0.00
035       274690    THE FAUQUIER BANK                        PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00      900.00           0.00          0.00
036       348315    TRANSWORLD SYSTEMS INC.                  PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00      119.00           0.00          0.00
037       305153    UNITED CONSUMERS, INC                    PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00      271.00           0.00          0.00
038       269241    VALLEY CREDIT SVC                        PRO           UNS                          0.00        0.00           0.00          0.00    Not Filed
                                                                             1.00                       0.00       86.00           0.00          0.00
039       348316    RTO NATIONAL, LLC                        FIX           SEC                         16.17       97.02          97.02          0.00       97.02
                                                                           100.00                      80.85       97.02          97.02          0.00        0.00
040       348515 UVA MEDICAL CENTER                 PRO                    UNS                          0.00    1,874.55       1,874.55          0.00       18.75
                 UNLISTED - NO RESP - ALLOW & PAY                            1.00                       0.00        0.00          18.75          0.00        0.00
041       346466 UVA PHYSICIAN'S GROUP              PRO                    UNS                          0.00      114.30         114.30          0.00        1.14
                 UL-BULLCITYFINANCIAL-NO RESP- ALLO                          1.00                       0.00        0.00           1.14          0.00        0.00
799       MORGAN NEW DAY LEGAL, PLLC                PRO                    ATY                          0.00    5,223.00       3,000.00      3,000.00        0.00
                                                    10/2018                100.00                       0.00    5,223.00       3,000.00          0.00        0.00
                    Trustee Administrative Fees                                                                                  771.48        771.48
                                                                          TOTALS:                      821.82   63,175.53     61,724.01     13,379.86    27,523.47
                                                                                                     6,586.18   73,710.38     40,903.33        142.54         9.69


                             ADMIN        ATTORNEY         PRIORITY           SECURED       UNSECURED            OTHER

      SCHED AMOUNT:              0.00         5,223.00             0.00        37,348.96          31,138.42          0.00
      CLAIM AMOUNT:              0.00         3,000.00             0.00        36,921.54            210.31           0.00
   PAID BY TRUSTEE:              0.00         3,000.00             0.00         9,608.38               0.00          0.00
  PAID BY 3rd PARTY:             0.00             0.00             0.00              0.00              0.00          0.00

         SUB TOTAL:              0.00             0.00             0.00        27,313.16            210.31           0.00         DUE CREDITORS:         27,533.16
      INTEREST DUE:              0.00             0.00             0.00              9.69              0.00          0.00       EXPECTED ADMIN:           1,818.33
        CONTINUING:              0.00             0.00             0.00              0.00              0.00          0.00         LESS AVAILABLE:           23.60

       BALANCE DUE:              0.00             0.00             0.00        27,322.85            210.31           0.00       APPROX BALANCE:          29,327.89




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                  Case Power® 12.1
